Appeal from C. A. D. C. Cir.; and
Appeal from D. C. D. C. [Probable jurisdiction noted, ante, p. 820.] Application to enjoin appellees from making certification pursuant to 26 U. S. C. § 9036 (a) for payments to finance campaign activities of certain candidates for nomination for election to be President of the United States and from making certification pursuant to 26 U. S. C. § 9008 (g) for payments to finance certain Presidential nominating conventions, pending final disposition of the appeals in this Court, was received by The Chief Justice, December 17, 1975, and, after calling for a response, he presented the said application to the Court.
Upon consideration of the said application for an injunction, and of the opposition thereto filed by the Solicitor General of the United States, December 17,1975, it is ordered that there being no majority to grant the injunction, the said application is denied.
The Chief Justice, Mr. Justice Stewart, Mr. Justice Blackmun, and Mr. Justice Rehnquist would grant the injunction. Mr. Justice Stevens took no part in the consideration or disposition of this application.